Citation Nr: 0613403	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for cancer of the tongue, 
to include post-operative residuals.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified before the undersigned 
Judge at a hearing at the RO in February 2005.  

The original appeal also included the issue of service 
connection for tinnitus and hearing loss; however, the RO 
granted this claim in a May 2004 rating determination.  
Therefore, this issue is no longer on appeal.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


FINDING OF FACT

In a September 2004 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to service connection for cancer of the 
tongue, to include post-operative residuals.






CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to service connection for 
cancer of the tongue, to include post operative residuals.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

In this case, the Board finds nothing in the legislation or 
implementing regulations which affects the veteran's ability 
to voluntarily withdraw issues from appellate status.  Thus, 
the veteran will not be prejudiced by the Board proceeding to 
a decision in this matter.

II. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In a written statement dated September 28, 2004, the veteran 
specifically indicated that he wished to withdraw his appeal 
as to the issue of entitlement to service connection for 
cancer of the tongue, post-operative residuals.  Accordingly, 
this issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of service connection for cancer of the tongue, post-
operative residuals and there effectively remains no 
allegation of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeal as to this issue.


ORDER

The appeal as to the issue of entitlement to service 
connection for cancer of the tongue, post-operative residuals 
is dismissed.  To this extent, the appeal is dismissed.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In so doing, he has cited a number of stressors 
related to his service.  His service personnel records show 
that he served one tour with the NAVYSUPPACT, Danang, RVN 
from August 1969 to August 1970 and a second tour from 
September 1970 to March 1971.  The veteran indicated that he 
was assigned to Area Work Center Number 4 (AWC #4) during his 
first tour.  The veteran testified that the location was Four 
Corners Region of the I Corps Ammo Dump.  

Among the stressors claimed by the veteran was that he was at 
the ammo dump when an explosion went off approximately a 
block away from his location.  He asserted that he walked up 
to where the explosion was and witnessed an individual who 
was on a bulldozer.  The individual was hunched over in his 
seat and his torso was ripped off from the explosion.  He 
stated that at that time he was working with a Korean from 
Philco-Ford military contractors, who called for assistance.  
According to the veteran, this event occurred in the first 
week of September 1969.  

The record does not show an attempt by the RO to verify the 
veteran's claimed stressor.  Given the veteran's testimony 
and written account of the incident, VA has a duty to attempt 
additional development as to this issue.  Specifically, an 
attempt should be made to obtain operational reports to 
verify the incident occurring during the first week of 
September 1969 at the AWC#4. 

Accordingly, this matter is REMANDED for the following.


1.  The AMC should contact the National 
Archives and Records Administration 
(NARA) and the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
and request copies of any records that 
would support the occurrence of the 
claimed in-service fires at the Area Work 
Center Number 4 (AWC#4), I Corps Ammo 
Dump, Danang, in the first two weeks of 
September 1969.  According to service 
records, the veteran was with NAVSUPPACT, 
Danang, in September 1969.  All attempts 
to secure all of the requested evidence, 
as well as any records obtained should be 
associated with the claims file.  If 
after making reasonable efforts to obtain 
the named records the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim. The 
veteran must then be given an opportunity 
to respond.

2. If after completion of #1, the in- 
service incident can be verified, the AMC 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether or not the veteran has PTSD, and, 
if so, the etiology, severity, and date 
of onset of PTSD.  Specifically, the 
examiner should do the following:

(a) The examiner first should determine 
what type of psychiatric disorder the 
veteran has, if any.

(b). If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) the 
examiner should review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions. The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  38 
C.F.R. § 3.655 (2005).

3. After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


